DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
Claims 1 – 18 were originally filed.
In the interview dated 2/16/2022, the following has occurred: Claims 1 – 6 and 13 – 17 were elected. Claim 7 – 12 were canceled.
Claims 1 – 6 and 13 – 17 are pending.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  The respective limitation states, “calculate, using the budgetary information, one or more conversion factors from the one or more associated healthcare operating variables to one or more financial variables;”  However, it appears that grammatically this is missing a few words.  The limitation is clearer by stating this one of many examples: calculate, using the budgetary information, one or more conversion factors, wherein the one or more conversion factors convert from the one or more associated healthcare operating variables to one or more financial variables.
 Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 and 13 – 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 13 – 17), machine (claims 1 – 6), which recite steps of 
retrieve one or more distributions, each distribution associated with a healthcare operating variable, collating the one or more distributions based on patient-by-patient input;
retrieve budgetary information classified as related to the one or more associated healthcare operating variables;
calculate, using the budgetary information, one or more conversion factors from the one or more associated healthcare operating variables to one or more financial variables;
generate the one or more financial variables using the one or more conversion factors; and
output a report including the one or more financial variables.
These steps of 1 – 6 and 13 – 17, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  From paragraph 8, the inventive concept as understood by the Applicant, “Accordingly, the disclosed embodiments may improve users' experiences with healthcare metric systems.” Continuing with what the Applicant believes that he invented from paragraph 42, “Moreover, disclosed embodiments may improve upon prior subjective manual techniques and systems that lacked sufficient computing logic to effectively generate healthcare metric reports, by analyzing data using particular rule sets, and consistent Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).’
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 6 and 14 - 17, reciting particular aspects of how report generation may be performed but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processor configured to amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of retrieve distributions or retrieve budgetary information amounts to mere data gathering, recitation of output a report amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6 and 14 - 17, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 6 and 13 – 17; retrieve, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculate … one or more, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii))
Additional elements:
[041] The disclosed embodiments relate to systems and methods for automatically generating and summarizing healthcare metric reports. Disclosed embodiments may be implemented using general-purpose computer hardware programmed with special purpose software to perform functions disclosed herein. Alternatively, a special-purpose computer may be built according to embodiments of the present disclosure using suitable logic elements and specialized hardware.
Memory: [0101] Memories 605a and 605b may be volatile memory (such as RAM or the like) and/or non-volatile memory (such as flash memory, a hard disk drive, or the like). As explained above, memories 605a and 605b may store instructions for execution by processor 503.
Instruction: [0111] Each of the above identified instructions and applications may correspond to a set of instructions for performing one or more functions described above. These instructions need not be implemented as separate software programs, procedures, or modules. Disclosed memories may include additional instructions or fewer instructions. Furthermore, device 700 may securely deliver patient statistics to server 500 (which may, for example, comprise server 101 of FIG. 1 ). For example, device 700 may send a patient statistic to server 500, and server 500 may store the update for later inclusion in a report, e.g., generated using method 400 of FIG. 4. These functions of device 700 may be implemented in hardware and/or in software, including in one or more signal processing and/or application specific integrated circuits.
Processor: [0100] Processor 603 may comprise a central processing unit (CPU), a graphics processing unit (GPU), or other similar circuitry capable of performing one or more operations on a data stream. Processor 603 may be configured to execute instructions that may, for example, be stored on one or more of memories 605a and 605b.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 6 and 14 - 17, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 6 and 13 – 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a written description rejection.  Claims 1 and 13 include similar limitations:
calculate, using the budgetary information, one or more conversion factors from the one or more associated healthcare operating variables to one or more financial variables;
 How the “conversion factors” are calculated is not disclosed.  For example, paragraph 50 is:
[050] In some embodiments, one or more conversion factors may be determined according to a machine-learning process. For example, a device (e.g., content management server 102) may determine, such as through using operating data and financial variables, an impact that the operating data has on a financial variable. Based on the determined impact, the device may produce a recommendation (e.g., a recommendation to change a variable leading to a change in operating data, a recommendation to change a conversion factor, etc.) using  current conversion factors. In some embodiments, for example where a change is implemented (e.g., based on a recommendation), the device may perform further analysis to determine a new impact based on the implemented change. Thus, the device may, through iterative analysis and intervening changes, learn relationships, correlations, etc. between operating data and financial variables, which may be based on implemented changes (e.g., reducing a patient wait time). In some embodiments, a machine-learning process may be performed using a model with at least one parameter, which may be based on a user-set policy. For example, a model may have parameters associated with priorities of a hospital (or other institution), such a relative priority between two operating variables, between an operating variable and a financial variable, etc. In some embodiments, a parameterized model may be used to configure one or more conversion factors.
What “machine learning” technique used is not disclosed. What variables used within the technique are not disclosed.  The Applicant does not show possession.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 – 6 and 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohlenbrock et al., U.S. Pre-Grant Publication 2014/ 008164 in view of Fidone, U.S. Pre-Grant Publication 2017/0061088.
As per claim 1,
Mohlenbrock teaches a system for automatically generating healthcare metrics, the system comprising:
at least one memory storing instructions (Figure 1B and paragraph 135); and
at least one processor configured to execute the instructions to (Figure 1B and paragraph 135):
retrieve (paragraph 135, aggregate data), 
from one or more networked computer systems (figure 1B),
one or more distributions (paragraph 135, “gathered from medical information from hospital patients charts data, hospital medical records department data, insurance company data, and physician's office data,” The Specification never actually says what a distribution is. Paragraph 44 may give examples but there is nothing specific), 
each distribution associated with a healthcare operating variable (paragraph 135, specific resources paragraph 136 Resource Consumption RESC, paragraphs 329, 330, 384, 389 resources consumed measured using fully allocated costs and paragraphs 38, 162 DRG –Regarding “operating variables,” the Specification does not really state what they are.  Figure 3A is the closest that could be a list of “operating variables.” As stated in paragraph 51, “For example, the report may include one or more visual indicators of the operating variables (as depicted in FIG. 3A) and/or one or more visual indicators of the financial variables (as depicted in FIG. 3B).” Figure 3A is understood to be an example and not a defined list.), 
retrieve, from one or more financial systems, budgetary information classified as related to the one or more associated healthcare operating variables (paragraph 140 – 145 cost information – Specification paragraph 272, “For example, as explained above, the processor may determine a marginal revenue and/or cost associated with the operating variables such that the processor may readily predict changes in revenue and/or cost based on projected changes in the operating variables.);
calculate, using the budgetary information, one or more conversion factors from the one or more associated healthcare operating variables to one or more financial variables (paragraph 374 Y %) ;
generate the one or more financial variables using the one or more conversion factors (paragraphs 378 – 383 and associated figures 47 - 52); and
output a report including the one or more financial variables (paragraphs 137, 393).

Mohlenbrock does not explicitly teach the system, however Fidone further teaches the comprising:
at least one processor configured to execute the instructions to (Figure 1, #112):
retrieve (paragraph 28), 
from one or more networked computer systems (figure 1),
one or more distributions (paragraphs 38 and 39), 
the one or more networked computer systems collating the one or more distributions based on real-time patient-by-patient input (paragraph 39 – 42 including the DRG);
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Mohlenbrock. One of ordinary skill in the art at the time of the filing would have added these features with the motivation to determine and indicate the value of healthcare (Fidone, paragraph 2).
As per claim 2, Mohlenbrock in view of Fidone teaches the system of claim 1 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is further configured to prioritize the one or more financial variables (paragraph 15, MVI Score, paragraphs 19 – 33 MVI measures, and paragraphs 154/155 patient conditions on scoring).
As per claim 3, Mohlenbrock in view of Fidone teaches the system of claim 2 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is further configured to prioritize the one or more associated healthcare operating variables based on the prioritization of the one or more financial variables, and wherein the report further includes the one or more associated healthcare operating variables (MORB Measure paragraphs 255 – 264 including length of stay).
As per claim 4, Mohlenbrock in view of Fidone teaches the system of claim 2 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is configured to prioritize the one or more financial variables according to one or more settings input by a user (paragraph 310 flag the variations – set the significance flag – Although Specification paragraph 56 describes the setting affecting the “logic rules,” these rules are not disclosed. Therefore, the Examiner understands this broadly.).
As per claim 5, Mohlenbrock in view of Fidone teaches the system of claim 2 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is configured to automatically prioritize the one or more financial variables according to a projected impact on at least one of revenue or cost (paragraph 230, MORT with highest charges – It should be noted that the result of this “prioritize the one or more financial variables” is not claimed.  Ranking these variables does not automatically change the outcome of claims 1 or 2.  The ranking could be mental or descriptive).
As per claim 6, Mohlenbrock in view of Fidone teaches the system of claim 2 as described above.
Mohlenbrock further teaches the system wherein the at least one processor is configured to output the report on a periodic basis, and re-prioritize the one or more financial variables each time a report is output (paragraph 192, measurement period – quarterly.  Paragraphs 180 – 183 aggregated up as needed for reporting periods).
As per claim 13, 
Mohlenbrock in view of Fidone teaches a method for automatically generating healthcare metrics as described above in claim 1.
As per claim 14, Mohlenbrock in view of Fidone teaches the method of claim 13 as described above.
Mohlenbrock further teaches the method as described above in claim 2.
As per claim 15, Mohlenbrock in view of Fidone teaches the method of claim 14 as described above.
Mohlenbrock further teaches the method as described above in claim 3.
As per claim 16, Mohlenbrock in view of Fidone teaches the method of claim 14 as described above.
Mohlenbrock further teaches the method as described above in claim 4.
As per claim 17, Mohlenbrock in view of Fidone teaches the method of claim 14 as described above.
Mohlenbrock further teaches the method as described above in claim 5.
As per claim 18, Mohlenbrock in view of Fidone teaches the method of claim 14 as described above.
Mohlenbrock further teaches the method as described above in claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Laufer, U.S. Pre-Grant Publication 2004 / 0006507 teaches a method for operating a combined hotel/limited timeshare facility in an area having peak demand periods and non-peak demand periods during a year.
Crotts et al., U.S. Pre-Grant Publication 2007/ 0294124 teaches a method for evaluating and forecasting performance at a hospitality facility in a hospitality performance system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626